Citation Nr: 1032559	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

2.  Evidence associated with the claims file since the March 2006 
rating decision was not of record at the time of the March 2006 
rating decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.

3.  Evidence associated with the claims file since the March 2006 
rating decision was not of record at the time of the March 2006 
rating decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for tinnitus.

4.  The evidence of record shows that the Veteran's currently 
diagnosed bilateral hearing loss is related to military service.

5.  The evidence of record shows that the Veteran's currently 
diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
have been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issues involving the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  This 
is so because the Board is taking action favorable to the Veteran 
by granting service connection for the disorders at issue.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).



New and Material

An unappealed rating decision in December 2003 denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus on the basis that the medical 
evidence of record did not demonstrate that the Veteran's 
bilateral hearing loss and tinnitus were related to military 
service.  Subsequently, a March 2006 rating decision denied 
reopening the issues herein on the basis that the Veteran had not 
submitted evidence that was material to his claims.  The relevant 
evidence of record at the time of the March 2006 rating decision 
consisted of the Veteran's service treatment records, service 
personnel records, and a July 2003 VA audiological examination 
report.
 
The Veteran did not file a notice of disagreement after the March 
2006 rating decision.  Therefore, the March 2006 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in an April 2009 statement of the case 
that new and material evidence was presented to reopen the claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus, this decision is not binding on the Board.  The 
Board must first decide whether evidence has been received that 
is both new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence has 
been received, furnishing a complete explanation as to its 
reasons and bases for such a decision.

In April 2008, a claim to reopen the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus was 
received.  Evidence of record received since the March 2006 
rating decision includes a November 2008 letter from a private 
audiologist and an April 2009 VA audiological examination.  All 
of the evidence received since the March 2006 rating decision is 
"new" in that it was not of record at the time of the March 
2006 decision.

In addition, the November 2008 letter from a private audiologist 
stated that, after a review of the Veteran's service treatment 
records, it was the private audiologist's "professional opinion 
that it is as likely as not that [the Veteran's] bilateral 
hearing loss and tinnitus is related to his military noise 
exposure."  At the time of the March 2006 rating decision, there 
was no medical evidence of record which related a currently 
diagnosed bilateral hearing loss and tinnitus to military 
service.  As such, the November 2008 letter from a private 
audiologist contains evidence which was not shown at the time of 
the March 2006 rating decision.  Therefore, the November 2008 
letter from a private audiologist raises a reasonable possibility 
of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
For certain chronic disorders, including sensorineural hearing 
loss, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.


Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of hearing loss or tinnitus.

After separation from military service, in a July 2003 VA 
audiological examination report, the Veteran complained of 
bilateral hearing loss and right ear tinnitus.  He reported being 
exposed to loud noise from artillery during military service.  
The Veteran reported that his post-service noise exposure was 
gunfire from hunting and target shooting, as well as the use of 
power tools such as chainsaws.  The Veteran reported that his 
hearing loss and tinnitus "became noticeable about 15 years ago 
and have gradually progressed."  On audiological examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
70
LEFT
30
50
65
65
65

Using the Maryland CNC word list, speech recognition was 80 
percent in the right ear and 88 percent in the left ear.  The 
medical evidence of record shows that a hearing disability and 
tinnitus have been consistently demonstrated for VA purposes 
since July 2003.  See Id.  The VA examiner in 2003 opined that it 
was "less likely than not" that the Veteran's bilateral hearing 
loss and tinnitus were related to military service.  The bases 
for this opinion were (1) the lack of any complaints of hearing 
loss during military service, (2) the Veteran's report that his 
hearing loss and tinnitus only became noticeable 30 years after 
separation from military service, and (3) the Veteran's 
post-service noise exposure.

A November 2008 private medical report stated that the Veteran's 
service treatment records had been reviewed.  The Veteran denied 
post-service occupational noise exposure and reported that he 
wore hearing protection when engaging in recreational shooting.  
The examiner opined that "it is as likely as not that [the 
Veteran's] bilateral hearing loss and tinnitus is related to his 
military noise exposure."  The bases given for this opinion were 
that (1) the Veteran experienced acoustic trauma during military 
service due to proximity to artillery fire and (2) "[i]t is 
documented in the histopathology literature that outer hair cell 
damage in the cochlea occurs prior to an individual ever showing 
a threshold shift on an audiogram."

An April 2009 VA audiological examination report stated that the 
Veteran's claims file had been reviewed.  The report stated that 
the Veteran reported that the onset of his hearing loss was in 
the early 1990s.  He reported exposure to excessive noise during 
military service.  After audiological examination, the opinion 
was that it was "NOT at least as likely as not" that the 
Veteran's bilateral hearing loss and tinnitus were related to 
military service.  The bases given for this opinion were (1) the 
Veteran's report that his hearing loss and tinnitus began in the 
early 1990s and (2) there was no evidence of hearing complaints 
during military service.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of bilateral hearing loss or tinnitus.  
While the Veteran has a current diagnosis of bilateral hearing 
loss and tinnitus, there is no medical evidence of record that it 
was diagnosed prior to July 2003, over 43 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).

Nevertheless, all three medical reports of record provide 
competent etiological evidence with respect to the Veteran's 
bilateral hearing loss and tinnitus, and the Board finds that the 
medical opinions are equally probative.  All three reports 
reviewed the pertinent evidence of record and were provided after 
an examination of the Veteran.  However, the November 2008 
private medical report completely failed to account for the 
Veteran's reports that his symptoms began in the early 1990s, 
approximately 30 years after separation from military service.  
Such a failure to address one of the most significant aspects of 
the Veteran's claims reduces the probative weight of the 
etiological opinion provided.  As such, the Board finds that the 
November 2008 private medical report warrants reduced probative 
weight.

The Veteran's statements are competent to demonstrate that he 
experienced hearing loss and tinnitus during, and after 
separation from, military service.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007).  However, the Board finds that the Veteran's 
statements warrant reduced probative weight, as they are not 
consistent.  As discussed above, in July 2003 the Veteran 
reported that his hearing loss and tinnitus symptoms began in the 
early 1990s.  However, in his April 2008 claim form, the Veteran 
reported that his disability began in July 1959.  This 
contradiction makes the Veteran's statements unreliable and 
therefore they warrant reduced probative weight.  Accordingly, 
the preponderance of the evidence of record shows that the 
Veteran's currently diagnosed bilateral hearing loss and tinnitus 
are not related to military service.  As such, service connection 
for bilateral hearing loss and tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


